78 So.3d 688 (2012)
Antonio CALDERON, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D11-4265.
District Court of Appeal of Florida, Fifth District.
January 27, 2012.
James Russo, Public Defender and Judith L. Kinney, Chief Assistant Public Defender, Sanford, for Petitioner.
Pamela Jo Bondi, Attorney General Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. A copy of this opinion shall be filed with the trial court and be treated as the notice of appeal from the judgment and sentence in case no. 2009-CF-2888-A, in the Circuit Court in and for Seminole *689 County, Florida. See Fla. R.App. P. 9.141(c)(6)(D).
PETITION GRANTED.
SAWAYA, MONACO and COHEN, JJ., concur.